IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-50077
                          c/w No. 02-50078
                        Conference Calendar


ARNOLD RAY LAMOTTE, JR.,

                                         Plaintiff-Appellant,
versus

BOB PERKINS, Judge, of 331st District Court,

                                         Defendant-Appellee.

                       --------------------
ARNOLD RAY LAMOTTE, JR.,

                                         Plaintiff-Appellant,
versus

STATE OF TEXAS,

                                         Defendant-Appellee.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                      USDC No. A-01-CV-840-H
                      USDC No. A-01-CV-839-H
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Arnold Ray Lamotte, Texas prisoner #1077212, seeks leave to

proceed in forma pauperis (IFP) following certification that his



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50077
                           c/w No. 02-50077
                                  -2-

appeals were taken in bad faith.    Lamotte appeals from the

dismissals of his actions as frivolous or for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B).    He contends that

the district judge lacked jurisdiction over his actions and that

the district court should have allowed him to proceed IFP solely

on the basis of his financial status.    We consolidate the appeals

sua sponte.   FED. R. APP. P. 3(b)(2).

      A district court may deny a motion for leave to appeal

IFP by certifying that the appeal is not taken in good faith

and by providing written reasons for the certification.     Baugh

v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).    The appellant may

challenge the district court’s certification decision by filing

in this court a motion for leave to proceed IFP.    Baugh, 117 F.3d

at 202; FED. R. APP. P. 24(a)(5).   The motion, however, “must

be directed solely to the trial court’s reasons for the

certification decision.”    See Baugh, 117 F.3d at 202.   If the

merits of the appeal are “inextricably intertwined with the

certification decision,” this court may determine both issues.

Id.   This court’s inquiry into an appellant’s good faith “is

limited to whether the appeal involves ‘legal points arguable on

their merits (and therefore not frivolous).’”    Howard v. King,

707 F.2d 215, 220 (5th Cir. 1983) (citation omitted).

      Lamotte has failed to present any nonfrivolous issues for

appeal.   First, Lamotte’s jurisdictional argument lacks a factual

basis -- the Senior District Judge who presided over his cases
                            No. 02-50077
                          c/w No. 02-50077
                                 -3-

has been designated to hear cases throughout Texas.    28 U.S.C.

§ 294(c).   Second, Lamotte does not contend that the district

court erred by dismissing his actions pursuant to Heck

v. Humphrey, 512 U.S. 477 (1994).    He has failed to brief the

sole issue relevant to the district court’s dismissal of his

actions.    Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).    Third, because the district

court made merits determinations when dismissing Lamotte’s

actions and denying IFP, Lamotte was not prejudiced by the denial

of leave to proceed IFP in the district court.    To the extent

Lamotte seeks to argue that the district court should have

granted leave to proceed IFP on appeal solely on financial

grounds, 28 U.S.C. § 1915(a)(3) provides for IFP denials for

appeals that are taken in bad faith.

     Lamotte’s appeals are without arguable merit and are

dismissed as frivolous.    Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983).   The dismissals of Lamotte’s actions and the

dismissals of his appeals count as four “strikes” for purposes of

28 U.S.C. § 1915(g).    Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).   Lamotte previously had three civil actions

dismissed as frivolous or for failure to state a claim, with the

last two being dismissed on June 17, 2002.     Lamotte v. Bin Laden,

No. P-02-CA-037 (W.D. Tex. Jun. 17, 2002); Lamotte v. Evans,

No. P-02-CA-036 (W.D. Tex. Jun. 17, 2002); Lamotte v. Perkins,

No. A-01-CA-694-H (W.D. Tex. Oct. 22, 2001).    Lamotte is barred
                            No. 02-50077
                          c/w No. 02-50077
                                 -4-

from proceeding IFP in any civil action or appeal unless he is

under imminent danger of serious physical injury.     28 U.S.C.

§ 1915(g).

     IFP DENIED.    APPEALS DISMISSED.   28 U.S.C. § 1915(g)

SACNTION IMPOSED.